Ford, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of articles in chief value of metal, having as an essential feature an electrical element or device, similar in all material respects to those the subject of The A. W. Fenton Co. v. United States (49 Cust. Ct. 242, Abstract 67085) or United States v. G. L. Electronics, Inc. (49 CCPA 111, C.A.D. 804), and that the items of merchandise marlied “B” covered by the foregoing protests consist of articles in chief value of metal, suitable for producing, rectifying, modifying, controlling, or distributing electrical energy, similar in all material respects to *1044those the subject of Abstract 67085 and C.A.D. 804, supra, the claims of the plaintiff were sustained.